DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species Fig. 2, Fig. 3A, Fig. 3B, and Fig. 3E. The species are independent or distinct because they disclose mutually exclusive second valve structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brad Lawrence on 11/05/2020 a provisional election was made without traverse to prosecute the invention of Fig. 2, claims 1 and 2.  s 3-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouveau et al. (U.S. Patent 6,152,170), hereinafter “Nouveau” in view of Leeb (U.S. Publication 2007/0215356).
In regards to claim 1, Nouveau discloses a pressure relief valve assembly comprising: a valve housing (1, 23); a primary pressure relief valve (10) having a piston and a valve spring (40) within the valve housing (1, 23), the valve spring (40) biasing the piston in a first direction into a valve seat (9) to prevent the passage of fluid from a fluid line through the valve; wherein the spring force is selected such that a fluid force above a predetermined set point acting against the piston in a second direction opposite the first direction causes the piston to move out of the valve seat (9) against the spring force to allow fluid to flow from the fluid line through the valve seat (9) and through the valve; wherein fluid is provided inside the housing (1, 23) around the valve spring (40); and a secondary valve (27) positioned in the housing (1, 23) relative to the primary pressure relief valve (10) to retain the fluid around the valve spring (40) of the primary pressure relief valve (10) at a fluid force below the predetermined set point.
See col. 4, lines 10-42, which disclose that the secondary valve 27 closes prior to the closing of the main clacker element 10 such that fluid is retained in main spring 40 chamber and that the main clacker 10 closes when the inlet pressure drops below the crack pressure of spring 40. Accordingly, the fluid retained within the main spring 40 chamber will be at a pressure less than the crack pressure (i.e. predetermined set point) of the main clacker 10.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have substituted the piston check valve of Nouveau for a ball check valve as the two types of check valves are recognized in the art as being functional equivalents as taught by Leeb. 
In regards to claim 2, the secondary valve (27) is a poppet valve comprising a valve spring (35) and a valve opening (25) whereby the valve opening (25) remains closed so as to retain the fluid around the primary valve spring (40) until the predetermined set point is reached and wherein at the predetermined set point the valve opening (25) opens against the force of the spring (35) to allow the fluid to flow out through the valve housing (1, 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753